Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered January 5, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1218Memorandum: Jessica M.L., the respondent in appeal No. 1 and the petitioner in appeal No. 2, appeals from the order in appeal No. 1 terminating her parental rights with respect to Saafir A.M. and the order in appeal No. 2 dismissing her petition seeking visitation with the child. Jessica M.L. may not challenge a prior order granting in part and denying in part her motion to vacate a dispositional order entered upon her default. This Court affirmed the prior order insofar as it denied the motion with respect to Saafir’s half sister (Matter of Unique M.C., 16 AD3d 1155 [2005], Iv dismissed 5 NY3d 746 [2005]), and Jessica M.L. is not aggrieved by that part of the order granting her motion with respect to Saafir (see generally CPLR 5511; Russo v Russo, 275 AD2d 406 [2000]). The record of the dispositional hearing supports Family Court’s determinations that termination of Jessica M.L.’s parental rights with respect to Saafir is in the child’s best interests (see Matter of Alijah XX., 19 AD3d 770, 772 [2005]) and that a suspended judgment was not warranted (see Matter of Labron P., 23 AD3d 943, 944-945 [2005]). Finally, the order terminating the parental rights of Jessica M.L. has extinguished her right to seek visitation with Saafir (see Matter of Jessi W., 20 AD3d 620 [2005]) and has thus rendered moot her appeal from the order in appeal No. 2. Present-Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.